Citation Nr: 9901898	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-29 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The RO found that the veteran had active military service 
from July 1992 to July 1996.  However his date of discharge 
has not been verified.  

This appeal arose from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for low back pain. 

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a low 
back disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The veteran had treatment on several occasions in service 
between 1992 and 1994 for low back pain.  A record from June 
1992 notes 12 days of back pain.  The prescription included 
three days of bed rest followed by light duty.  

In 1993 the veteran reported a lifting injury.  He was 
thought by one examiner to have exaggerated symptoms but 
received treatment for several days.  A low back strain was 
diagnosed.  X-rays were within normal limits.  

In 1994 the veteran reported recurrent low back pain.  He had 
been in Korea for three weeks but wanted to wait to be seen.  
The diagnosis was mechanical low back pain exacerbated.  

On his discharge examination in April 1996, the veteran's 
spine was reportedly normal.  He had no complaints of back 
pain.  

The veteran was afforded a VA general medical examination in 
July 1996.  There were no positive findings with regard to 
the back.  The examiner diagnosed chronic lower back 
strain, probably mildly to moderately symptomatic.  The 
examiner did incidentally note genu valgus preexisting 
service and remarked that this could contribute to symptoms 
of low back strain.  Radiographs were said to be pending.  It 
is not clear whether they were taken.  

The RO requested any x-rays but none were provided.  

The veteran maintained, in his October 1997 VA Form 9, 
substantive appeal, that he did not complain about his back 
at the time of his discharge examination so as to not delay 
his discharge.  He reported that he had obtained treatment 
through VA.  He stated that he was taking pain medication.  
He also maintained that his VA examination was inadequate and 
he requested a hearing at the RO.  

The RO requested VA outpatient treatment records and arranged 
for the veteran to receive a VA orthopedic examination.  

An e-mail message in the claims folder dated in December 1997 
indicates that the examination was canceled on October 27, 
1997 due to failure of the veteran to report for the 
examination.  There was no indication of an explanation for 
the failure to report.

An adhesive note on the printout of the e-mail message 
indicated that the veterans father was reached and was going 
to speak to the veteran about rescheduling the VA 
examination.  

Another notation on the e-mail message printout indicates 
that there were no VA outpatient treatment records.  No VA 
treatment records pertaining to the veterans back, apart 
from those relating to the VA examination, were received.  

The April 1998 notification letter for the scheduled hearing 
is of record.  A notation on the letter from the date of the 
hearing in May 1998 indicates that the veteran did not report 
for the hearing.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, and when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, the claim shall be rated based on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 


For purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(b) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  In addition, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veterans lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993), Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Court has been clear that no duty to assist arises until 
a well grounded claim is submitted.  Epps.  Because the 
veteran has not submitted a well grounded claim, no further 
assistance is warranted.  Furthermore, because he did not 
report for a scheduled VA examination, his claim must be 
considered on the evidence of record. 38 C.F.R. § 3.655(b).  
It is evident that he was contacted regarding the failure to 
attend.  His father indicated that he would talk to him about 
rescheduling.  However, the examination was not rescheduled 
and no excuse was offered for the failure to attend.  

The Board notes that even when there is a duty to assist the 
duty is not boundless and it is not a one-way street.  Wood 
v. Derwinski.  1 Vet. App. 190 (1991).  The veteran has not 
cooperated in scheduling examinations and he did not report 
for a scheduled hearing.  

The veterans representative contends that VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The veterans representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Courts holdings on the issue of 
VAs duty to assist in connection with the well grounded 
claim determination are quite clear.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veterans claim is not well grounded because there are no 
objective clinical findings supporting a diagnosis of a 
current back disorder.  Furthermore, there is no evidence of 
a nexus between current back complaints and service.  

There was back treatment in service but no back disorder was 
complained of on discharge.  The veterans explanation for 
this is noted.  However, the fact remains that the spine was 
found to be normal on discharge.  The examiner did not note a 
chronic back disorder.  

As for the 1996 VA examination results, the examiner did 
diagnose a chronic back strain.  However, the diagnosis was 
not supported by any clinical findings.  The examination was 
essentially normal.  The examiner noted the history of back 
problems in service but he did not specifically opine that 
the veterans back strain had its inception during, or as a 
result of, his active service.  In fact he suggested that the 
back complaints could have a relationship to a congenital 
valgus deformity.  The 1996 VA examination did not conclude 
in a finding of a chronic acquired back disorder which was, 
on the basis of competent medical authority, linked to the 
veterans period of active service.

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the claim for entitlement to service connection for a 
low back disorder must be denied as not well grounded.  

Although the Board considered and denied the claim on a 
ground different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because in treating the claim as well 
grounded, the RO accorded greater consideration than the 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to service 
connection for a back disorder.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim. McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  
- 2 -
